ORDER

PER CURIAM.
Appellant, Brenda Paris, (“appellant”), appeals from the judgment of the Circuit Court of the City of St. Louis granting a motion for summary judgment in favor of respondent, United Mortgage, C.B. L.L.C (“respondent”). The trial court found appellant liable on a promissory note secured by a deed of trust in the amount of $30,911.76. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for *659the use of the parties only, setting forth the reasons for our decision